FILE COPY




                            COURT OF APPEALS
                         SEVENTH DISTRICT OF TEXAS
                                AMARILLO

                                       MANDATE
THE STATE OF TEXAS

       To the 26th District Court of Williamson County, Greeting:

      BEFORE our Court of Appeals for the Seventh District of Texas, on September
28, 2015, the cause upon appeal to revise or reverse your judgment between

    MC Phase II Owner, LLC and TI Shopping Center, LLC, a Delaware Limited
Liability Company v. TI Shopping Center, LLC, a Texas Limited Liability Company

         Case Number: 07-15-00138-CV Trial Court Number: 14-0824-C26

was determined and therein our said Court made its order in these words:

      Pursuant to the opinion of the Court dated September 28, 2015, it is ordered,
adjudged and decreed that the judgment of the trial court be reversed and this cause is
remanded to the trial court.

       It is further ordered that appellee pay all costs in this behalf expended for which
let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo

      WHEREFORE, WE COMMAND YOU to observe the order of said Court of
Appeals for the Seventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed and executed.

     WITNESS, the Honorable Justices of our said Court, with the seal thereof
annexed, at the City of Amarillo on December 16, 2015.


                                                         Vivian Long
                                                         VIVIAN LONG, CLERK